AO 245B (Rev 05/15/2018) Judiment in a Criminal Petty Case (Modified)                                                              Pa~e I of 1



                                   UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                              JUDGMENT IN A CRIMINAL CASE
                                                                           (For Offenses Committed On or After November 1, 1987)
                                     V.

                     Eliseo Salinas-Oliva                                  Case Number: 20CR0203-JL W

                                                                           FEDERAL DEFENDERS
                                                                           Defendant's Attorney


REGISTRATION NO. 93394298

THE DEFENDANT:
 ~ pleaded guilty to count(s) I OF THE SUPERSEDING INFORMATION (MISDEMEANOR)

 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                Count Number(s)
8:1325                            Improper Attempted Entry by an Alien (Misdemeanor)                               I

 D The defendant has been found not guilty on count(s)
                                                                        -------------------
 ~    Count(s)       UNDERLYING                                             dismissed on the motion of the United States.

                                               IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                  60DAYS
 ~ Assessment: $10 WAIVED
 ~ Fine: WAIVED
 ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Februa_!1,dj) 2020
                                                                               -f fmf?sitio
                                                                                      ;        ,
                                                                                                   1/yr/Sentence
                                                                                                             /.

                                                                                                                  ,I,_,, /;
                                                                                   ·•,t.{r
                                                                                  {- 7,,. r,   '
                                                                                                   .'   I-,
                                                                                     ✓ cl G,1,,j/V 'V-1,,/
                                                                                                              ,
                                                                                                                  !
                  FILED                                                  HONORABLf JOHN L. WEINBERG
                                                                         UNITED STATES MAGISTRATE JUDGE
                   FEB 11 2020
            CLERK lJ S Df;r-- 'Cl r-()1 ,RT
         SOUTHERN DtST'Rl,.f (J~ ,:AUFORNIA
        BY          _____ __             DEPUTY
